DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application as numerous figures use the same reference numeral in reference to different elements, examples of which are listed below:
FIG. 7 depicts the pre-processing module 51 and FIG. 10 depicts the activation speech 51.
FIG. 7 depicts the voice activation module 52 and FIG. 11 depicts the continuous speech 52.
FIG. 9 depicts the ASR module 61, FIG. 14 depicts the first frame 61, and FIG. 15 depicts the microphone detection signal 61.
FIG. 7 depicts the artificial intelligent agent/AI processor module/AI processor/NLU module/AI module 62, FIG. 14 depicts the second frame 62, and FIG. 15 depicts the microphone detection signal 62.
FIG. 16 depicts the S1930 as “Input preset threshold recognition ratio to updated artificial neural network” and FIG. 17 depicts the S1930 as “transmit threshold gain”.
FIG. 16 depicts reference numeral S1940 as “obtain threshold gain as output of the artificial neural network” and FIG. 17 depicts reference numeral S1940 as “update current target gain with threshold gain.”
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Throughout the specification, with reference to at least FIGS. 4, 6, and 10, reference numeral 10 is used in reference to “voice recognition device 10”, “voice recognition apparatus 10”, “electronic device 10”, “augmented reality electronic device 10.”
At ¶ [0275], the specification discloses “the voice recognition device 11, 12, 13, 14 or 15” which conflicts with the reference numerals disclosed in ¶ [0145] as “a mobile phone 11”, “a PC 12”, “a notebook computer 13”, “other server devices 14” and “a wireless access point 15.”
At ¶¶ [0226]-[0227] and [0251], the specification discloses “pre-processing module 51” which conflicts with the reference numerals at ¶¶ [0284], and [0286]-[0289] which disclose “activation speech 51.”
At ¶ [0228], the specification discloses “voice activation module 52” which conflicts with the reference numerals at ¶¶ [0271]-[0274] which disclose “voice recognition activation module 52” and the reference numerals at ¶¶ [0286]-[0289] which disclose “continuous speech 52.”
At ¶¶ [0220]-[0221], the specification discloses “cloud environment 60” which conflicts with the reference numerals at ¶¶ [0229]-[0230] and [0250] which disclose “cloud device 60” and the reference numerals at ¶ [0246] which disclose “cloud 60.”
At ¶¶ [0230]-[0233], [0242], [0247] and [0256], the specification discloses “ASR module 61” which conflicts with the reference numerals at ¶ [0304] which disclose “first frame 61” and the reference numerals at ¶ [0308] which disclose “microphone detection signal 61.”
At ¶ [0230], the specification discloses “AI agent 61” which conflicts with the reference numerals at ¶ [0242] which disclose “AI agent 62”, “AI processor 62”, “NLU module 62”, and “AI module 62”, the reference numerals at ¶¶ [0243] and [0245]-[0248] which disclose “AI processor 62,” the reference numerals at ¶ [0272] which disclose “voice recognition activation module 62,” the reference numerals at ¶ [0305] which disclose “second frame 62,” and the reference numerals at ¶ [0309] which disclose “microphone detection signal 62.”
At ¶ [0317], the specification discloses “the processor 170 may input a preset threshold recognition ratio to the updated artificial neural network (S1930).” which conflicts with the reference numerals at ¶ [0329] which disclose “The 5G network may transmit the threshold gain to the voice recognition device (S1930).”
At ¶ [0318], the specification discloses “processor 170 may obtain a threshold gain based on a threshold recognition ratio as output of the artificial neural network (S1940)” which conflicts with the reference numerals at ¶ [0330] which disclose “The voice recognition device may update a current target gain with the threshold gain (S1940).”


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, preamble - the phrase “a size of a first voice signal” should read “the size of the first voice signal.”  

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. App. Pub. No. 2013/0138431, hereinafter Choi) in view of Sharaf (U.S. Pat. No. 6,420,986, hereinafter Sharaf).

Regarding claim 1, Choi discloses A method of intelligently recognizing a voice by a voice recognition device, the method comprising (The method described with reference to “speech signal transmission apparatus 100 “; Choi, ¶ [0056]); determining a size of a first voice signal (“power calculator 131 may calculate powers (determine the size) of the speech signals of multiple channels,” where speech signals of multiple channels includes a first extracted speech signal (first voice signal).; Choi, ¶ [0065]); if the first voice signal is recognized through the voice recognition device (where the power calculation is in response to “extract[ed] speech signals from the multichannel speech source signal” received through “plurality of microphones 111 to 114.” The power calculation is dependent on an “extracted speech signal,” and the speech signal is recognized by “speech signal transmission apparatus 100 and a speech signal reception apparatus 200” as received through “the microphones 111-114” before being extracted, thus the size is determined if the first voice is recognized through the voice recognition device.; Choi, ¶¶ [0060], [0057], [0051]); adjusting a size of a microphone detection signal (the method can further include “generat[ing] offset signals by applying the power parameters to the reference speech signal… [and] generat[ing] new signals by subtracting the offset signals from the other speech signals” where power is the size and the other speech signals are part of the multichannel speech source signal.; Choi, ¶¶ [0076], [0078]); based on the size of the first voice signal Choi, ¶ [0070]); if the microphone detection signal is obtained through a microphone of the voice recognition device (The power adjustment (adjusting the size) is performed in response to power calculations determined from “extract[ed] speech signals from the multichannel speech source signals (microphone detection signal)” received through “plurality of microphones 111 to 114.”; Choi, ¶¶ [0057], [0051]); after the first voice signal is recognized (The speech signals, including the first speech signal, are “extract[ed]… from the multichannel speech source signals transmitted through the plurality of microphones 111 to 114,” where extracting the speech signal requires recognition of the speech signal, and thus, the recognition is performed prior to “generating offset signals” at the signal generator 133 (see FIGS. 1 and 2 depicting signal generator 133 as part of compressor 130, where the compressor 130 is downstream of the extractor 120) ; Choi, ¶¶ [0060], [0076], FIG. 1 and 2). However, Choi fails to expressly recite recognizing a second voice signal in the adjusted microphone detection signal.

Sharaf discloses systems and methods for continuous adaptation of audio gain in speech processing systems. (Sharaf, Col. 3, lines 12-15). Regarding claim 1, Sharaf teaches recognizing a second voice signal in the adjusted microphone detection signal (the method includes “in step 100 a digital speech signal block is received… [followed by] determin[ing] the presence or absence of the voice activity [and] If the voice activity is detected, then … the presence or absence of signal clipping is determined… [and] the gain factor value is updated…and [the method] returns to step 100,” thus after the gain is adjusted at step 108, the method returns to step 100 where a new digital speech signal block is received from an adjusted digital speech signal (adjusted microphone detection signal) followed by the detection of voice activity (the second voice signal) at step 102; Sharaf, Col. 4, line 57 – Col. 5, Line 52).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi to incorporate the teachings of Sharaf to include recognizing a second voice signal in the adjusted microphone detection signal. The systems and methods of automatic gain control described in Sharaf allow for targeted gain adjustment for voice containing portions of the signal and avoiding clipping, while “suppressing noise amplification during periods of silence” to allow for improved speech detection.  (Sharaf, Col. 1, lines 25-46, Col. 2, lines 19-26).

Regarding claim 11, Choi discloses A voice recognition device intelligently recognizing a voice, comprising (“speech signal transmission apparatus 100”; Choi, ¶ [0056]); at least one microphone configured to detect a signal (“speech signal transmission apparatus 100 may include… a plurality of microphones 111 to 114…which receive sound waves or ultrasonic waves and generate electric signals according to vibration of the sound waves,” therefore configured to detect a signal; Choi, ¶¶ [0056]-[0057]); and a processor configured to (the apparatus 100 can include “a processor … to implement any above described embodiments”; Choi, ¶ [0143]):  determine a size of a first voice signal (“power calculator 131 may calculate powers (determine the size) of the speech signals of multiple channels,” where speech signals of multiple channels includes a first extracted speech signal (first voice signal).; Choi, ¶ [0065]); if the first voice signal is recognized (where the power calculation is in response to “extract[ed] Choi, ¶¶ [0060], [0057], [0051]); adjust a size of a microphone detection signal (the method can further include “generat[ing] offset signals by applying the power parameters to the reference speech signal… [and] generat[ing] new signals by subtracting the offset signals from the other speech signals” where power is the size and the other speech signals are part of the multichannel speech source signal.; Choi, ¶¶ [0076], [0078]); based on the size of the first voice signal (the method can include “the first speech signal [being set as] the reference speech signal,” thus the “multichannel speech source signal” (microphone detection signal) is adjusted based on the power (size) of the first speech signal (first voice signal); Choi, ¶ [0070]); if the microphone detection signal is obtained through the at least one microphone (The power adjustment (adjusting the size) is performed in response to power calculations determined from “extract[ed] speech signals from the multichannel speech source signals (microphone detection signal)” received through “plurality of microphones 111 to 114.”; Choi, ¶¶ [0057], [0051]); after the first voice signal is recognized (The speech signals, including the first speech signal, are “extract[ed]… from the multichannel speech source signals transmitted through the plurality of microphones 111 to 114,” where extracting the speech signal requires recognition of the speech signal, and thus, the recognition is performed prior to “generating offset signals” at the signal generator 133 (see FIGS. 1 and 2 depicting signal generator 133 as part of compressor 130, where the compressor 130 is Choi, ¶¶ [0060], [0076], FIG. 1 and 2). However, Choi fails to expressly recite recognizing a second voice signal in the adjusted microphone detection signal.

Sharaf discloses systems and methods for continuous adaptation of audio gain in speech processing systems. (Sharaf, Col. 3, lines 12-15). Regarding claim 11, Sharaf teaches recognizing a second voice signal in the adjusted microphone detection signal (the system includes “in step 100 a digital speech signal block is received… [followed by] determin[ing] the presence or absence of the voice activity [and] If the voice activity is detected, then … the presence or absence of signal clipping is determined… [and] the gain factor value is updated…and [the method] returns to step 100,” thus after the gain is adjusted at step 108, the method returns to step 100 where a new digital speech signal block is received from an adjusted digital speech signal (adjusted microphone detection signal) followed by the detection of voice activity (the second voice signal) at step 102; Sharaf, Col. 4, line 57 – Col. 5, Line 52).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi to incorporate the teachings of Sharaf to include recognizing a second voice signal in the adjusted microphone detection signal. The systems and methods of automatic gain control described in Sharaf allow for targeted gain adjustment for voice containing portions of the signal and avoiding clipping, while “suppressing noise amplification during periods of silence” to allow for improved speech detection.  (Sharaf, Col. 1, lines 25-46, Col. 2, lines 19-26).

Regarding claim 20, Choi discloses A non-transitory computer-readable recording medium in which a computer-executable component configured to be executed in one or more processor of a computing device is stored wherein the computer-executable component is configured to (“embodiments can also be implemented through computer readable code/instructions (computer-executable component) in/on a non-transitory medium, e.g., a computer readable medium (non-transitory computer readable storage medium), to control at least one processing device, such as a processor or computer (one or more processor of a computing device), to implement any above described embodiment (wherein the computer executable component is configured to perform the desired functions).; Choi, ¶ [0143]): determine a size of a first voice signal (“power calculator 131 may calculate powers (determine the size) of the speech signals of multiple channels,” where speech signals of multiple channels includes a first extracted speech signal (first voice signal).; Choi, ¶ [0065]); if the first voice signal is recognized (where the power calculation is in response to “extract[ed] speech signals from the multichannel speech source signal” received through “plurality of microphones 111 to 114.” The power calculation is dependent on an “extracted speech signal,” and the speech signal is recognized by “speech signal transmission apparatus 100 and a speech signal reception apparatus 200” as received through “the microphones 111-114” before being extracted, thus the size is determined if the first voice is recognized.; Choi, ¶¶ [0060], [0057], [0051]); adjust a size of a microphone detection signal (the method can further include “generat[ing] offset signals by applying the power parameters to the reference speech signal… [and] generat[ing] new signals by subtracting the offset signals from the other speech signals” where power is the size and the Choi, ¶¶ [0076], [0078]); based on the size of the first voice signal (the method can include “the first speech signal [being set as] the reference speech signal,” thus the “multichannel speech source signal” (microphone detection signal) is adjusted based on the power (size) of the first speech signal (first voice signal); Choi, ¶ [0070]); if the microphone detection signal is obtained through at least one microphone (The power adjustment (adjusting the size) is performed in response to power calculations determined from “extract[ed] speech signals from the multichannel speech source signals (microphone detection signal)” received through “plurality of microphones 111 to 114.”; Choi, ¶¶ [0057], [0051]); after the first voice signal is recognized (The speech signals, including the first speech signal, are “extract[ed]… from the multichannel speech source signals transmitted through the plurality of microphones 111 to 114,” where extracting the speech signal requires recognition of the speech signal, and thus, the recognition is performed prior to “generating offset signals” at the signal generator 133 (see FIGS. 1 and 2 depicting signal generator 133 as part of compressor 130, where the compressor 130 is downstream of the extractor 120) ; Choi, ¶¶ [0060], [0076], FIG. 1 and 2). However, Choi fails to expressly recite recognizing a second voice signal in the adjusted microphone detection signal.

Sharaf discloses systems and methods for continuous adaptation of audio gain in speech processing systems. (Sharaf, Col. 3, lines 12-15). Regarding claim 20, Sharaf teaches recognizing a second voice signal in the adjusted microphone detection signal (the system includes “in step 100 a digital speech signal block is received… [followed by] determin[ing] the presence or absence of the voice activity [and] If the voice activity is detected, then … the Sharaf, Col. 4, line 57 – Col. 5, Line 52).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi to incorporate the teachings of Sharaf to include recognizing a second voice signal in the adjusted microphone detection signal. The systems and methods of automatic gain control described in Sharaf allow for targeted gain adjustment for voice containing portions of the signal and avoiding clipping, while “suppressing noise amplification during periods of silence” to allow for improved speech detection.  (Sharaf, Col. 1, lines 25-46, Col. 2, lines 19-26).


Claims 2-3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sharaf and Hsuing (U.S. Pat. App. Pub. No. 2019/0348039, hereinafter Hsuing)

Regarding claim 2, the rejection of claim 1 is incorporated. Choi and Sharaf disclose all of the elements of the current invention as stated above. However, Choi and Sharaf fail to expressly recite wherein determining a size of a first voice signal comprises: determining whether the first voice signal is an activation speech for activating a voice recognition function of the voice recognition device, and determining the size of the first voice signal based on a result of the determination.

Hsuing teaches systems and methods for enhancing recognition in voice detection. (Hsuing, ¶ [0004]). Regarding claim 2, Hsuing teaches wherein determining a size of a first voice signal comprises: determining whether the first voice signal is an activation speech for activating a voice recognition function of the voice recognition device (the method includes “receiv[ing] the audio signal provided by the user and detect[ing] the keyword audio signal KWS in the audio signal,” where the audio signal includes the first voice signal and detecting the keyword is determining whether the audio signal (first voice signal) is an activation speech (as shown in the example of [0019], the keyword is indicated as being followed with a voice command, thus activating a voice recognition function of the voice recognition device); Hsuing, ¶¶ [0014], [0019]); and determining the size of the first voice signal based on a result of the determination (the method further includes “obtaining a plurality of keyword features KF1-KFn in the keyword audio signal KWS, wherein the plurality of keyword features” including “sampling frequency comparison processing, short term power processing, zero-crossing processing, processing of mel scaled frequencies, cepstal coefficient processing, pitch processing, voice activity detection, fast Fourier transform or beamforming,” thus determining size of the audio signal (first voice signal) based on the determination that the audio signal contains the keyword (activation speech).; Hsuing, ¶ [0017]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi as modified by the speech recognition system including dynamically controlled and adjusted gain level of Sharaf to incorporate the teachings of Hsuing to include wherein determining a size of a first voice signal comprises: determining whether the first voice signal is an activation speech for activating a voice recognition function of the voice recognition device, and determining the size of the first voice signal based on a result of the determination. The recognition techniques described in Hsuing can help avoid “misjudgment of the voice signal” and “enhance the recognition capacity” of the voice detection device, as recognized by Hsuing. (Hsuing, ¶¶ [0004], [0007]).

Regarding claim 3, the rejection of claim 2 is incorporated. Choi further discloses wherein determining the size of the first voice signal comprises determining the size of the first voice signal for each frame of the first voice signal (“The power calculator 131 may calculate powers of the speech signals of multiple channels” where “speech signal transmission and reception apparatuses include codecs which encode and decode speech signals in a frame unit.” and “frame part classifies samples which are successively transmitted at 8 KHz from the exterior into samples of 10 ms.” The power of each frame is depicted in the examples of 5A-5E.; Choi, ¶¶ [0065], [0006], [0007], FIGS. 5A-5E), and wherein adjusting a size of a microphone detection signal comprises adjusting the size of the microphone detection signal for each frame of the microphone detection signal (The method includes an embodiments where “each value of the reference speech signal may be adjusted by applying the power parameter to the reference speech signal so that the power of the reference speech signal,” where the reference speech signal is part of the multichannel speech  signal (microphone detection signal), and where the power parameter of each frame is applied to adjust the power parameter of the corresponding frame; Choi, ¶¶ [0060], [0126]-[0127], FIG. 5E).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Sharaf, and Hsuing as applied to claim 3 and 13 above, and further in view of Mattila (U.S. Pat. No. 6,810,273, hereinafter Mattila)

Regarding claim 4, the rejection of claim 3 is incorporated. Choi, Sharaf, and Hsuing disclose all of the elements of the current invention as stated above. However, Choi, Sharaf, and Hsuing fail to expressly recite wherein adjusting for each frame of the microphone detection signal comprises: determining an average gain of a first frame of the microphone detection signal, comparing the average gain of the first frame with a preset target gain, and increasing or decreasing the gain of the first frame by the target gain based on a result of the comparison.

Mattila teaches systems and methods for noise suppression in an audio signal. (Mattila, ¶ [0017]). Regarding claim 4, Mattila teaches wherein adjusting for each frame of the microphone detection signal comprises: determining an average gain of a first frame of the microphone detection signal (The method includes determining the “average amplitude of the current frame,” thus the average gain of the first frame; Mattila, Col. 27, lines 42-44); comparing the average gain of the first frame with a preset target gain (The method includes determining “[t]he level of attenuation used in the speech decoder… by comparing the average amplitude of the current frame (average gain of the first frame) to that of the latest good speech frame (preset target gain) to generate attenuation coefficients.”; Mattila, Col. 27, lines 40-44), and increasing or decreasing the gain of the first frame by the target gain based on a result of the comparison (“The complement of the ratio of the average power of the current speech frame to the stored average power of the latest good frame (the target gain),” which is the compliment of the result of the comparison “is subsequently used to scale (increase or decrease) … the residual background noise level,” where scaling the residual background noise level using the “stored average power of the latest good frame” is increasing or decreasing the first frame by the target gain; Mattila, Col. 27, lines 49-54).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi as modified by the speech recognition system including dynamically controlled and adjusted gain level of Sharaf and the keyword voice recognition systems of Hsuing to incorporate the teachings of Mattila to include wherein adjusting for each frame of the microphone detection signal comprises: determining an average gain of a first frame of the microphone detection signal, comparing the average gain of the first frame with a preset target gain, and increasing or decreasing the gain of the first frame by the target gain based on a result of the comparison. The systems and methods described in Mattila can “reduce the level of Mattila, Col. 2, lines 39-41).

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Sharaf, Hsuing, and Mattila as applied to claim 4 and 14 above, and further in view of Sugiyama (U.S. Pat. App. Pub. No. 2009/0210227, hereinafter Sugiyama).

Regarding claim 5, the rejection of claim 1 is incorporated. Choi, Sharaf, Hsuing, and Mattila disclose all of the elements of the current invention as stated above. However, Choi, Sharaf, Hsuing, and Mattila fail to expressly recite further comprising: updating the target gain based on recognition ratio information of the recognized second voice signal.

Sugiyama teaches systems and methods for an interactive voice robot. (Sugiyama, ¶ [0025]). Regarding claim 5, Sugiyama teaches further comprising: updating the target gain based on recognition ratio information of the recognized second voice signal (The method includes determining “whether or not a change of the gain is required for the current noise level” where “the voice recognition module 302 estimates the S/N ratio required to exhibit the voice recognition rate of a certain value or more for the determined gain and level of noise.” and “If the change of the gain is required, the new gain is determined, and the voice input module 301 is instructed to adjust the gain,” thus a determined gain (target gain) is updated for a voice signal, based on the S/N ratio required to achieve a desired voice recognition rate (recognition ratio information), where the voice period of the audio signal is the recognized second voice signal (and the “registered voice pattern of instruction voice” is the first voice signal); Sugiyama, ¶ [0055], [0052], [0049]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for adjusting power in multichannel speech signals of Choi as modified by the speech recognition system including dynamically controlled and adjusted gain level of Sharaf, the keyword voice recognition systems of Hsuing, and the noise suppression system of Mattila, to incorporate the teachings of Sugiyama to include further comprising: updating the target gain based on recognition ratio information of the recognized second voice signal. The systems and methods of Sugiyama allow for voice recognition in environments with changing surrounding noise level, without repetitive required adjustment “due to… the change in the surrounding noise level. (Sugiyama, ¶ [0006]).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.


Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6 and 16, the closest prior art of record Choi, Hsuing, Mattila, and Sugiyama teaches all elements of claims 5 and 15. However, Choi, Hsuing, Mattila, and Sugiyama do not specifically teach wherein updating the target gain comprises: updating a pre-trained artificial neural network using the target gain and the recognition ratio information, and updating the target gain with a threshold gain obtained by inputting a preset threshold recognition ratio to the updated artificial neural network. 
Azizi) does teach wherein updating a gain comprises updating a pre-trained artificial neural network (The artificial neural network (ANN) as used in the “auditory habits determination unit 216” allows for “repeated training,” which can also be described as updating of a pre-trained ANN.; Azizi, ¶¶ [0030], [0039]); using the gain and content recognition, and (“The auditory habits determination unit 216 may include an artificial neural network...” which “may additionally receive the former announcement gain offset (AGO) values,” The “AGO [can be] based on content recognition and/or on auditory habits,” where “the offset table values of the tables in... the announcement gain determination unit 206 may be self-adaptive gain offset values”; Azizi, ¶¶ [0030], [0028]) updating the gain by inputting thresholds for content recognition to the updated artificial neural network (“the output variable of the artificial neural network is the new self-adaptive gain offset value replacing the former gain offset value in the gain offset table,” where the input includes “thresholds” for “comprehensibility of a speech signal,” which can be presented as “level differences”; Azizi, ¶¶ [0039], [0035]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in claims 6 and 16 respectively.
More specifically, the limitation of “wherein updating the target gain comprises: updating a pre-trained artificial neural network using the target gain and the recognition ratio information, and updating the target gain with a threshold gain obtained by inputting a preset threshold recognition ratio to the updated artificial neural network” is not taught by the prior art of record.
Claims 7-10 and 17-19 are allowable due to their dependency from an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sehlstedt (U.S. Pat. App. Pub. No. 2016/0078884) discloses systems and methods for voice activity detection including automatic adaptation for background noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/04/2021